Santucci, J.,
dissents and votes to affirm the order insofar as appealed from, with the following memorandum: In my opinion there are triable issues of fact which prevent the defendants from obtaining summary judgment. The language of the contract does not resolve such issues as whether the agreement initially provided for the contingency of a temporary cesspool system, or whether such a system represented a material deviation which the plaintiffs were required to approve in writing. "When the language of a contract is ambiguous, its construction presents a question of fact which may not be resolved by the court on a motion for summary judgment” (Leon v Lukash, 121 AD2d 693, 694; see also, Graepel v County of Nassau, 119 AD2d 800).
Moreover, it is axiomatic that on a motion for summary judgment the court’s role is limited to one of issue-finding and not issue-determination, and even the color of a triable issue *583of fact forecloses the remedy (see, Rotuba Extruders v Ceppos, 46 NY2d 223; Matter of Benincasa v Garrubbo, 141 AD2d 636). Contrary to the opinion expressed by the majority, I find that the defendants’ failure to provide a sewer connection raises triable issues of fact with respect to whether or not the plaintiffs were entitled to rescind the contract. "If material facts are in dispute or if different inferences may reasonably be drawn from facts themselves undisputed, a motion for summary judgment must be denied” (Supan v Michelfeld, 97 AD2d 755, 756). Accordingly, I would affirm the order of the trial court and deny the defendant builders’ motion for summary judgment.